PER CURIAM.
Petitioner is granted a belated appeal of the April 21, 2015, judgment and sentence in Duval County Circuit Court case number 16-2014-CF-010078-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. See Fla. R. App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall ap*651point counsel to represent petitioner on appeal. . .
OSTERHAUS, KELSEY, and WINOKUR, JJ., concur.